Citation Nr: 0321672	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Contact the National Personnel 
Records Center (NPRC) as well as the St. 
Louis, Missouri Air Force Reserves and 
verify all of the veteran's dates of 
active duty, active duty for training, 
and inactive duty for training.  Obtain 
from the above organizations any 
additional medical records they may have 
of the veteran's.

2.  When the veteran responds to the 
above request for stressor information, 
the Board should contact the Army, the 
NPRC, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and 
the National Archives to obtain any 
evidence that could verify the claimed 
stressors.  

3.  As to the NPRC, because the 201 file 
supplied by the veteran's reserve 
component was summarized so as to make it 
impossible for the Board to determine the 
units that the veteran was assigned to 
while serving in the Republic of Vietnam 
from December 1970 to January 1972, as 
well as the dates of those assignments, 
the request should include a request for 
the veteran's ENTIRE 201 file including 
all Unit Orders, Travel Authorizations, 
etc

4.  As to USASCRUR, because the Unit 
History for the 56th Transportation 
Company previously provided by USASCRUR 
covered the wrong time period (i.e., 1/70 
to 3/70), a request must be made for the 
Unit History for the 56th Transportation 
Company for the period from December 1970 
to January 1972.

5.  The above agencies should also be 
asked to provide any other records that 
could confirm the veteran's claim that he 
fractured his wrist in April 1971 while 
running for a bunker because his base was 
being attacked as well as whether the 
mission of the 56th Transportation 
Company during this time included medical 
evacuation of injured service personnel.  
These sources should be asked to say 
whether any additional information is 
required of the veteran to conduct a 
search.

6.  If any of the above records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Also inform 
the veteran that we will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

7.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination.
a.  The examiner, prior to 
conducting the examination of the 
veteran, must review the claim's folder 
and must state that he/she did so prior 
to examining the veteran. 
b.  Thereafter, the examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.
c.  Next, psychiatric testing should 
be accomplished.
d.  Thereafter, the examiner should 
provide an opinion as to the current 
diagnoses for all psychiatric disorders 
identified, including whether the veteran 
currently has PTSD.
e.  If the veteran's current 
diagnoses include PTSD, the examiner 
should provide an opinion as whether it 
is medically more likely than not that it 
was caused by one or more of the in-
service stressors identified by the 
veteran, including fracturing a wrist 
while running for a bunker or dealing 
with injured solders that were being 
evacuated.
f.  If the veteran does not have a 
current diagnosis of PTSD or there is no 
relationship to an identified in-service 
stressor, the examiner should expressly 
say so and provide detailed reasons for 
such opinions.  
g.  All opinions provided should be 
explained in the context of other 
opinions of record including the 
diagnoses of PTSD found in the record.
h.  A legible report of examination 
must be associated with the record and 
must include all examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER-
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





